Case 3:17-cv-00356-SMY Document 256 Filed 04/15/20 Page 1 of 1 Page ID #2179



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SCOTT SMADO,                                 )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 17-cv-00356-SMY
                                              )
 DEE DEE BROOKHART,                           )
                                              )
                      Defendant.              )

                                         ORDER
       The parties have informed the Court that the above action has been settled, but that

additional time is needed to consummate the settlement. Defense Counsel is DIRECTED to file

a status report within 60 days from the date of this Order, advising the Court whether the

Settlement Agreement has been fully executed and submitted to CMS for payment. The Clerk of

Court is DIRECTED to enter judgment dismissing this action with prejudice and without costs

90 days from the date of this Order. The parties are advised that the 90-day period to

consummate settlement will not be extended absent exceptional circumstances. In light of the

parties’ settlement, the Court DENIES AS MOOT all pending motions and VACATES all

deadlines and hearings.

       IT IS SO ORDERED.

       DATED: April 15, 2020

                                                  s/ Staci M. Yandle
                                                  STACI M. YANDLE
                                                  United States District Judge
